GREEN, OLIVER L., Jr., Associate Judge.
The judge below dismissed the appellant’s complaint upon the ground that municipal administrative remedies had not been exhausted as to a zoning permit. This ruling was made at pre-trial conference, upon complaint and affirmative defense. We conclude that there were disputed issues of fact relating to this matter. We hold that an evidentiary hearing should have been held pursuant to the complaint and affirmative defense on this issue. Kagan v. Garfinkle, 312 So.2d 778 (Fla.3d DCA 1975); Chaulsett v. City of Fort Lauderdale, 272 So.2d 163 (Fla.4th DCA 1973); Feltner v. Fluder, 252 So.2d 823 (Fla.4th DCA 1971).
*1133This cause is reversed and remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
MAGER, C. J., and ALDERMAN, J., concur.